DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in response to the Election/Restriction filed on July 6, 2021. The recited limitations of the claims are drawn to the restriction requirement, the method and the device. Applicant submits that the claims are properly presented in the same application; search and examination of the entire application (Group I and Group II) can be made without serious burden. For example, each claim relates to a silicon carbide semiconductor device. This is not found persuasive because Group I, claims 1-8, drawn to a a silicon carbide semiconductor device a silicon carbide semiconductor device, classified in HOI L29/517-HOI L29/518 and claims 9-15, drawn to a method of manufacturing a silicon carbide semiconductor device, classified in HOI L29/66621-H01L29/66636, that was determined in Election/Restriction would be required to conduct searching in two different classes. 
The requirement is still deemed proper and is therefore made FINAL.

REJECTONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (U.S. Pat. App. Pub. No. 2011/0189845).
	Yamakawa discloses, as seen in Figure, a semiconductor device with
(1) an embedded gate structure (7a) with a bottom embedded in a semiconductor substrate (3); 
a channel region (CH) formed below a bottom surface of the embedded gate structure (7a), a surface of the channel region (CH) covered by the bottom surface of the embedded gate structure (7a) being used to form a channel (CH); 
a source region (9) and a drain region (9) formed on two sides of the embedded gate structure (7a); and 
an embedded epitaxial layer (9) formed in the source region (9) or the drain region (9), the embedded epitaxial layer (9) being used for the channel region (CH), the embedded epitaxial layer (9) being located below the surface of the semiconductor substrate (3), and the bottom surface of the embedded gate structure (7a) with the maximum stress position of the embedded epitaxial layer (9) so that the channel region (CH) is subjected; 
(2) wherein the semiconductor substrate (3) is a silicon substrate (see [0044]); 
(3) wherein the embedded gate structure (7a) comprises a gate dielectric layer (5) and a gate conducting material layer (7a) which are sequentially superposed; the embedded gate structure (7a) is divided into an embedded part embedded in the semiconductor substrate (3) and a protruding part located on the surface of the semiconductor substrate (3); and the embedded part of the embedded gate structure (7a) consists of the gate dielectric layer (5) formed on the bottom surface and side surfaces of a first groove (15) and the gate conducting material layer (7a) filled in the first groove (15), and the protruding part of the embedded gate structure (7a) is formed by the gate dielectric layer (5) and the gate conducting material layer (7a) extending from the first groove (15) to the surface of the semiconductor substrate (3) (see Figure 5); 
(4) wherein sidewalls are formed on two sides of the protruding part of the embedded gate structure (7a); 
(5) wherein the embedded epitaxial layer (9) is formed in a second groove (NO LABEL), a cross section of the second groove (NOI LABEL) is in a & shape and the maximum stress position of the embedded epitaxial layer (9) is located at a sharp corner of the & shape of the cross section of the second groove (NO LABEL); 
(6) wherein the semiconductor device is a PMOS transistor ([0062], [0070])  and a material of the embedded epitaxial layer is SiGe ([0071]); 
(7) wherein a cross section of the first groove (15) is rectangular (see Figure 5); 
(8) wherein a material of the gate dielectric layer (5) is the material of the gate dielectric layer comprises a high-dielectric-constant material ([0050]), and the high-dielectric- constant material comprises hafnium dioxide (see [0051]); a material of the gate conducting material layer is polysilicon; or the material of the gate conducting material layer (7a) is metal (see [0085]).
Yamakawa teaches the above outlined features except for disclosing the embedded epitaxial layer (9) being used to provide stress for the channel region (CH), a maximum stress position of the embedded epitaxial layer (9) being located below the surface of the semiconductor substrate (3), and the bottom surface of the embedded gate structure (7a) being in flush with the maximum stress position of the embedded epitaxial layer (9) so that the channel region (CH) is subjected to a maximum stress and mobility of channel carriers 1s improved. It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or is produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent. In re Best, 195 USPQ 430, 433 (CCPA 1977). In this case, the embedded epitaxial layer being used to provide stress for the channel region, a maximum stress position of the embedded epitaxial layer being located below the surface of the semiconductor substrate, and the bottom surface of the embedded gate structure being in flush with the maximum stress position of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 11, 2021